Title: From George Washington to Colonel Stephen Moylan, 28 May 1778
From: Washington, George
To: Moylan, Stephen


                    
                        Dear Sir
                        Head Quarters Valley Forge 28 May 1778
                    
                    I wrote to you upon the 24th and desired you to come forward with all the Horse of your own, Blands and Baylors Regiments that were fit for Service. But as every appearance now indicates a move of the Enemy thro’ Jersey, I would wish you to continue there untill their intentions are more clearly and fully known. If you can subsist the Men and Horses at and near Trenton, they will be more conveniently situated there than at any other place, to be ready to observe the Rout of the Enemy, and therefore I would have you collect all that are fit for service as near that place as possible.
                    General Greene informs me that he apprehends a number of Horses purchased by the Agents in this State are unfit for the Dragoon service, and he would therefore wish to have two or three Officers who are good Judges of Horses, go round and examine them, that those fit may be sent to the Regiments and the others put to the Draught. Be pleased therefore to send over such officers and Genl Greene will direct them where to proceed. I would have you by all means sell those Horses that will never be fit for service again—Untill the new arrangement of the Army is compleated, no Vacancies are to be filled up, and when they are, the promotions must be regular in the Regimental line as high as  Captains, except some of the subs should be disqualified on any particular account. I am &c.
                    
                        P.S. should you be near Camp you need not return.
                    
                